Citation Nr: 0811774	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  03-15 809	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1983 to May 
1986.  He also served in the U.S. Army National Guard from 
June 1989 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2000 and July 2002 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied service 
connection for diabetes mellitus, type I.  In March 2003, the 
veteran's claims file was transferred to the RO in St. 
Petersburg, Florida.

In September 2006, the appellant testified at a video 
conference hearing at the RO before the undersigned Veterans 
Law Judge; a copy of the hearing transcript is associated 
with the record.  The Board obtained a Veterans Health 
Administration (VHA) opinion in March 2007 to further address 
questions regarding the veteran's claim.  In July 2007, the 
Board remanded this case for RO review; it is again before 
the Board for further appellate consideration.


FINDINGS OF FACT

There is no competent medical evidence showing the veteran's 
diabetes mellitus, type 1, is related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the duty to notify was satisfied, collectively, 
by way of letters sent to the appellant in June 2001, June 
2003, December 2005 and August 2006, that fully addressed all 
four notice elements.  The letters informed the appellant of 
what evidence was required to substantiate the claim(s) and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a November 2007 supplemental statement of the case 
issued after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until August 2006, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records, 
Social Security Administration (SSA) records, a VHA opinion 
and lay statements have been associated with the record.  The 
veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded a VA medical 
examination in October 2005 and a VHA opinion was obtained in 
June 2007.  Significantly, neither the appellant nor his or 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Where a veteran who served for ninety days or more develops 
certain chronic diseases, such as diabetes mellitus, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 C.F.R. § 3.307, 3.309.  

On the occasion of the veteran's videoconference hearing before 
the undersigned Veteran's Law Judge, the veteran contended that 
his type 1 diabetes mellitus is caused by a virus and that it can 
take over 4 years to develop.  He claimed that his diabetes 
mellitus was probably at early stages while on active duty.  He 
also claimed that his diabetes mellitus was caused by 
vaccinations he received while on active duty.  

Service medical records show that, in December 1985, the veteran 
was diagnosed with optic neuritis and it was noted on his 
separation Report of Medical examination.  Service medical 
records do not reflect treatment for or a diagnosis of diabetes 
mellitus.

In July 2001, the veteran submitted copies of June 2001 e-mail 
correspondence with a private physician, B.C., M.D., who opined 
that his diabetes was caused by in-service vaccinations.  

A February 2003 statement from a private physician, D.G., M.D., 
reflected that the veteran was diagnosed with diabetes in June 
1989, but that it was possible that he was a diabetic prior to 
that date.  VA and private medical records show ongoing treatment 
for the veteran's diabetes.  

In written correspondence dated in March 2003, B.C., M.D., who 
had not seen the veteran or reviewed his claims file, opined that 
the veteran's type 1 diabetes is an autoimmune disease, that 
there is generally three to four years delay between the exposure 
of a trigger and the development of type 1 diabetes, and that 
type 1 diabetes is elevated in the military, which he attributes 
to vaccines administered during his active service.  The 
physician indicated that he believed that it is more likely than 
not that the veteran's islet cell damage, resulting in diabetes, 
started while he was on active duty and that it is more likely 
than not that his disease was caused by vaccines he received 
while in service.  The veteran's claims file contains scientific 
reports that support this physician's views.  

An October 2004 private medical opinion from O.M., M.D., shows 
that the veteran was diagnosed with multiple sclerosis in 
September 2004 and indicated that his in-service symptom of optic 
neuritis was the beginning stage of multiple sclerosis.  A March 
2005 VA medical opinion reflected the examiner's opinion that his 
multiple sclerosis was related to the episode of optic neuritis 
he had while in service.  
        
In an October 2006 VA endocrine note, the treating physician 
indicated that he reviewed the private physician's opinion that 
the veteran may have had evidence of diabetes during active duty 
and acknowledged that the veteran developed optic neuritis in 
1985.  The VA physician stated that type I diabetes mellitus is 
an autoimmune disease and that there is a delay between when the 
diabetes mellitus is triggered and the time when it becomes 
clinically apparent.  He opined that it was possible that the 
veteran was developing diabetes mellitus during his active duty.

In a June 2007 VHA opinion, the examiner stated that type I 
diabetes mellitus is caused by an autoimmune process that 
results in the gradual destruction of islet cells in the 
pancreas, usually over a period of several years.  This 
process was as likely as not ongoing during the veteran's 
time on active duty (1983-1986), but as likely had its onset 
years before.  However, sufficient islet loss to result in a 
clinically overt diabetes mellitus did not occur until 1989.  
The examiner also opined that the occurrence of optic 
neuritis during active duty is not likely linked to the 
diabetes mellitus, unless the veteran received a long course 
of steroid therapy for this condition.  There is no record of 
such therapy.  Finally, the examiner concluded that there was 
insufficient information to link the veteran's diabetes to 
any specific vaccines that he received in the service.  
The veteran has contended that his diabetes mellitus began to 
manifest during active duty and that it was a result of 
vaccinations he received while in service.  The Board notes 
that the veteran has diabetes mellitus, type 1; however, 
there is no competent medical evidence in the claims file 
that provides a nexus between the veteran's diabetes mellitus 
and his time in active duty.  

The veteran's separation report of Medical Examination contains 
no indication that the veteran had diabetes mellitus.  As noted 
above, diabetes mellitus is considered a chronic illness and can 
be service-connected on a presumptive basis if manifested to a 
compensable degree within one year of separation from service.  
38 C.F.R. § 3.307, 3.309.  However, in this case, there is no 
evidence in the claims file that diabetes mellitus manifested to 
a point where it could even be diagnosed within a year of the 
veteran's discharge from active duty.   The June 2007 VHA 
examiner stated that sufficient islet loss to result in a 
clinically overt diabetes mellitus did not occur until 1989.  He 
further opined that while the autoimmune process that causes type 
I diabetes mellitus was as likely as not ongoing during the 
veteran's time on active duty, it likely had its onset years 
before.  The February 2003 private physician opined that the 
veteran was diagnosed with diabetes in June 1989, but that it was 
possible that he was a diabetic prior to that date.  The October 
2006 VA endocrine examiner indicated that since there is a delay 
between when the diabetes mellitus is triggered and the time when 
it becomes clinically apparent, it was possible that the veteran 
was developing diabetes mellitus during his active duty.  
However, the Board notes that a medical opinion based on 
speculation, which, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty for medical nexus evidence.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  These opinions are based upon speculation 
and, as such, there is no competent medical evidence that 
veteran's diabetes mellitus began while he was in service or 
within a year of his discharge.

In terms of whether the veteran's diabetes mellitus was 
caused by in-service vaccinations, March 2003 letter from 
B.C., M.D., who had not seen the veteran or reviewed his 
claims file, reflects his opinion that it is more likely than 
not that the veteran's islet cell damage, resulting in 
diabetes, started while he was on active duty and that it is 
more likely than not that his disease was caused by vaccines 
he received while in service.  The VHA examiner concluded 
that there was insufficient information to link the veteran's 
diabetes to any specific vaccines that he received in the 
service.  It is the Board's duty to assess the credibility 
and probative value of evidence and, provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  While the March 2003 private 
examiner provided data which showed a possible relationship 
between vaccinations and diabetes mellitus in general, he did 
not examine the veteran or review his claims file or medical 
records.  As such, in terms of the veteran's diagnosis, the 
private examiner has provided a medical opinion based on 
speculation.  As noted above, this type of evidence does not 
provide the required degree of medical certainty for medical 
nexus evidence.  Bloom, supra.  The Board finds the VHA 
opinion to be of more probative value, in that the examiner 
reviewed the veteran's claims file and based the opinion on 
the evidence of record.

The veteran has claimed that his diabetes mellitus, type 1, 
began to manifest during active duty and that it was a result 
of vaccinations he received while in service.  In terms of 
the veteran's own statements, he, as a layperson, with no 
apparent medical expertise or training, is not competent to 
comment on the presence or etiology of a medical disorder, 
rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the claim for service connection for diabetes mellitus, type 
1, is denied.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).	


ORDER

Service connection for diabetes mellitus, type 1, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


